Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed with the current application on September 22nd, 2020.

Response to Arguments
Applicant has submitted Remarks filed December 23, 2021 in response to the Non-Final Rejection filed September 23rd, 2021: amending claims 1, 8, 9, 10,12, and 13 and cancelling claim 11.
Applicant has submitted a replacement sheet in response to the Drawing Objection, rendering the previous Drawing Objection in the Non-Final Rejection moot.
Applicant has also modified the claim language originally noted as being allowable subject matter in claim 11 and has incorporated the language into claim 10. 
The arguments presented have been considered but are moot because the claims have been amended; however, the arguments are persuasive in regards to the amended claim language and are addressed in the Office Action below. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a guide part disposed in the redirection portion and forming a slope slighter than a slope of a lower end of an inner surface of the redirection portion relative to a vertical direction” in claim 10.
the claim limitation uses the term “a guide part” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “a guide part” is modified by functional language: forming a slope slighter than a slope of a lower end of an inner surface of the redirection portion relative to a vertical direction (“configured to form” holds the same interpretation as “forming”)
the term “a guide part” is not modified by sufficient structure, material, or acts for performing the claimed function. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding claim 10, Applicant’s Figure 12 and specification teach sufficient structure:
[0086] The guide part 27 may be disposed in the redirection portion 22 and may form a slope slighter than the slope of a lower end of the inner surface of the redirection portion 22 with respect to the vertical direction. The guide part 27 may be formed of a material having elasticity and may be formed to cover part of the inner surface of the redirection portion 22.

Allowable Subject Matter
Claim 1 is allowed
The following is an examiner’s statement of reasons for allowance: 
The current amended claim language reads over the prior art relied upon in the context of the specification and figures provided. More specifically, the prior art discovered in the search teaches similar flow measuring devices operating by similar principles in a plurality of various shapes. However, the Figures provided do not necessarily depict typical installation scenarios that one of ordinary skill in the art would expect and indicate that the entire apparatus of Figure 5 is attached to the corresponding transition and stabilizing portion using only fixing protrusions in Figure 7. Nevertheless, Examiner was unable to find prior art with the specific limitation “wherein the upstream surrounding portion is open in the radial direction such that a measurement portion insertion hole through which the downstream measurement portion passes is formed” read in light of the specification and drawings. 
	It is noted that what Applicant describes and depicts as a bellmouth is noted to be an orifice plate assembly in related prior art.
Because the prior art teaches similar devices with various shapes located in various parts of systems but with different structure and Applicant’s invention claims and depicts a specific relationship feature between two separate parts (as depicted in Figure 5 and further elaborated on in the Remarks) used to house an orifice plate that Examiner cannot find motivation to be obvious, Examiner finds no reason to reject the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 2 to 8 are subsequently allowed as they have been or have been amended to be dependent on claim 1.
Claim 9 is allowed
The following is an examiner’s statement of reasons for allowance: 
The current amended claim language reads over the prior art relied upon in the context of the specification and figures provided. More specifically, the prior art discovered in the search teaches similar flow measuring devices operating by similar principles in a plurality of various shapes. However, the Figures provided do not necessarily depict typical installation scenarios that one of ordinary skill in the art would expect and indicate that the entire apparatus of Figure 5 is attached to the corresponding transition and stabilizing portion using only fixing protrusions in Figure 7. Nevertheless, Examiner was unable to find prior art with the specific limitation “wherein the upstream surrounding portion is open in the radial direction such that a measurement portion insertion hole through which the downstream measurement portion passes is formed” read in light of the specification and drawings. 
	It is noted that what Applicant describes and depicts as a bellmouth is noted to be an orifice plate assembly in related prior art.
Because the prior art teaches similar devices with various shapes located in various parts of systems but with different structure and Applicant’s invention claims and depicts a specific relationship feature between two separate parts (as depicted in Figure 5 and further elaborated on in the Remarks) used to house an orifice plate that Examiner cannot find motivation to be obvious, Examiner finds no reason to reject the claim.
Claims 10 is allowed.
The following is an examiner’s statement of reasons for allowance: 
	Applicant has amended claim 10 to include the verbiage of claim 11. As mentioned in the previous Office Action, Examiner finds that the body of prior art teaches various components of differential pressure measuring devices that are used in a variety of applications. Much of the prior art contain parts and pieces specifically claimed by the applicant; however, Examiner was unable to find prior art that would read on the guide part as claimed, depicted in Figure 12, and described in the specification [0085 - 0087]. Furthermore, Examiner was able to find Sprenkle (US Patent No. 2929248) which teaches adding a straightener before an element and Bullock (US Patent No. 1559156) which teaches adding two “pressure difference creating devices of the orifice type” in a straight pipe/duct, but Examiner was unable to locate prior art with the particular shape as depicted in Figure 12 that would “be disposed in the redirection portion and may form a slope slighter than the slope of a lower end of the inner surface of the redirection portion with respect to the vertical direction” and “be formed of a material having elasticity and may be formed to cover part of the inner surface of the redirection”. 
	It is noted that what Applicant describes and depicts as a bellmouth is noted to be an orifice plate assembly in related prior art.
In addition, because Applicant does not depict (Figure 12) or appear to represent in the specification the guide part (specification paragraphs [0085] to [0087]) to be straightener vanes, gradual elbows, a typical bellmouth fitting, other similar devices used in the art to handle air flows in similar positions, or merely a gasket, Examiner could not find obvious reasons to combine other prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 12 to 14 are subsequently allowed as they have been amended to be dependent on claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Mashak (US Patent No. 9329065) teaches variable orifice flow sensor utilizing localized contact force which has a similar two part housing use to enclose an orifice plate but claims a biasing and a bending member. 
	Tivy (US Patent No. 4249164) teaches a flow meter.
	Tanbour (US Publication No. 20090308332) teaches a water heater with forced draft air inlet
Ellender (US Publication No. 20080125916) teaches method and system of validating data regarding measured hydrocarbon flow
Halmi (US Patent No. 4528847) teaches flow metering device with recessed pressure taps
Hirose (US Publication No. 20110315905) teaches gasket type orifice and pressure type flow rate control apparatus for which the orifice is employed.
Khalifia (US Publication No. 20160084686) teaches optimized techniques for generating and measuring toroidal vortices via an industrial vortex flowmeter
Sprenkle (US Patent No. 2929248) teaches a flow meter. 
Bessette (US Publication No. 20180172519) teaches a mounting flange for measuring devices.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW W CHEUNG whose telephone number is (571)272-6441. The examiner can normally be reached M-F 10-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANDREW W CHEUNG/Examiner, Art Unit 3762                                                                                                                                                                                                        /MICHAEL G HOANG/Supervisory Patent Examiner, Art Unit 3762